60 F.3d 816
Bruce Marks, Kathy Steck, on Behalf of Voters of SecondDistrict Emanuel Lorenzo, Lydia Colon, Lillian Cruz, DianaIrizarry, Ruth Martinez, Zoraida Rodriguez, Yesenia Vasquez,Republican State Committeev.William Stinson, William Stinson Campaign, PhiladelphiaCounty Board of Elections, Margaret M. Tartaglione, John F.Kane, Alexander Z. Talmadge, Jr., various Doe, RoeDefendants, Ira Dougherty, Daniel J. Sears, JosephineMartin, Mary Martin, Joseph J. Jordan, Anne Jordan,
NOS. 95-1167, 94-1545, 94-1584, 94-1795, 94-1796, 94-1846,94-1847, 94-1824
United States Court of Appeals,Third Circuit.
May 17, 1995
Appeal From:  E.D.Pa., No. 93-cv-06157

1
AFFIRMED IN PART, REVERSED IN PART.